Citation Nr: 0208124	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant is permanently and totally disabled for 
pension purposes based on the following disabilities: lumbar 
stenosis, herniated nucleus pulposus, laminectomies rated as 
60 percent disabling; peripheral circulatory deficit rated as 
10 percent disabling; degenerative joint disease of the 
knees, and glaucoma rated as 10 percent disabling.  The 
combined evaluation is 70 percent.

3.  The veteran's disabilities do not substantially confine 
him to his dwelling or the immediate premises.

4.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less and is not a patient in a nursing home because of mental 
or physical incapacity.

5.  The appellant is able to care for himself and to engage 
in most activities of daily living without assistance from 
others and is able to protect himself from the hazards of 
daily living.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the 
need for the regular aid and attendance of another person or 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard, the Board finds that the RO in the rating 
decision and Statement of the Case notified the appellant and 
his representative of the information and medical evidence 
necessary to substantiate his claim.  The record reflects 
that the RO notified the appellant of the contents of the 
VCAA in an April 2001 letter.  Also, two examinations were 
conducted during the appeal period.  In his substantive 
appeal the veteran requested a current examination.  The most 
recent VA examination was conducted in November 2000.  After 
reviewing the examination report, the Board considers this 
examination to be timely and comprehensive.  The veteran has 
also not identified any pertinent medical records.  Thus, The 
Board is satisfied that the requirements of the VCAA have 
been met.

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C. 
§ 1521(d)), or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60%, or (2) is permanently housebound (38 U.S.C. § 
1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria. 38 C.F.R. § 3.351(c).  

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); see also Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

The record discloses the appellant was awarded non-service 
connected pension benefits effective from January 1993.  His 
current disabilities are evaluated as lumbar stenosis, 
herniated nucleus pulposus, laminectomies rated as 60 percent 
disabling; peripheral circulatory deficit rated as 10 percent 
disabling; degenerative joint disease of the knees, and 
glaucoma rated as 10 percent disabling.  The combined 
evaluation is 70 percent

Of record is an undated VA aid and attendance examination, 
which was received in September 2000.  In that report, the 
examiner noted that the appellant had complaints of low back 
pain.  It was reported that the appellant was 67 years of 
age, with good nutrition.  It was noted that the appellant 
spent eight hours in bed from 9pm to 9am, and spent two hours 
in bed between 9am and 9pm.  With respect to his posture and 
general appearance, the examiner noted the appellant was 
well-nourished, alert, oriented to time, place, and person, 
cooperative, and well-dressed.  The examiner stated that the 
appellant had no limitation of hand use, could feed himself, 
and was able to shave, but had some limitation buttoning 
clothes.  With respect to particular limitations, it was 
noted that the appellant utilized a cane, had decreased range 
of motion, mild atrophy of the legs, with reported severe 
pain at sitting and standing.  Evaluation of the spine 
revealed decreased range of motion of low back.  The examiner 
commented that the appellant experienced decreased range of 
activity due to pain.  It was noted that the appellant needed 
assistance to reach objects on the floor.  The examiner 
reported that the appellant was able to walk five or six 
blocks without the assistance of another.  He was noted that 
he required crutches and a cane for locomotion.  The examiner 
stated that the appellant was able to leave his home for 
medical appointments.  The diagnostic impression was low back 
pain, degenerative joint disease and osteoarthritis.  It was 
the examiner's assessment that "daily skilled services not 
indicated."

On VA aid and attendance or housebound examination, conducted 
in November 2000, the appellant reported he suffered from 
chronic low back pain with a history of surgical intervention 
of decompression lumbar laminectomy at the level of L3 to L5, 
and bilateral foraminotomy and also L5 laminectomy.  The 
appellant reported that until the second surgical procedure, 
he was unable to walk.  The appellant was noted to ambulate 
with a Canadian crutch since the second procedure.  He was 
noted to carry a diagnosis of glaucoma since 1992, although 
he has not received treatment for this condition.  It was 
reported that the appellant's continued back complaints are 
treated with Naproxen with only transient relief.  The 
appellant also complained of pain associated with his knees.  
The pain was relieved partially with medication.  The 
appellant reported episodes of knee pain after walking for 
extended periods.  It was noted that the appellant was 
brought to the examination by his wife.  

The examiner indicated that the appellant was not permanently 
bedridden.  The examiner noted the appellant enjoyed fairly 
good vision.  It was also stated that during a typical day, 
the appellant would arise between seven and eight o'clock in 
the morning, and proceed to walk to the bathroom where he 
rinsed his mouth, washed his face, brushed his teeth, and 
shaved all of which he does independently.  The appellant 
later dressed himself in his bedroom.  He then had breakfast 
at the table.  Following his meal, the appellant may read, 
and later rested in bed and watched television until lunch.  
He was noted to nap after lunch, and thereafter watch 
television.  The appellant had dinner between 4:30pm and 5pm.  
It was stated that he watched television and listened to 
radio news broadcasts after dinner.  He bathed at 
approximately six o'clock, and laid on his bed afterwards, 
and watches television until he fell asleep at approximately 
9pm.  

Objective findings on examination showed the appellant to be 
well-groomed, clean, and dressed in casual attire.  The 
appellant was well-nourished.  His posture was observed to be 
well-developed and erect.  He was noted that walk with 
adequate propulsion and balance, with the aid of a single 
Canadian crutch.  The appellant was noted to be able to 
attend to the activities of daily living and needs of nature 
by himself.  Evaluation showed no limitation of motion or 
deformities of the spine.  The appellant was noted to be able 
to walk for approximately one half to one kilometer with the 
aid of a Canadian crutch.  It was noted that the appellant 
was able to leave his home whenever necessary to attend to 
medical appointments, accompany his wife to grocery store, 
bank, and also to go to the barber shop.  The diagnostic 
impression was status post lumbar laminectomy L3-4, L4-5, and 
L5-S1 with foraminotomy L5 and S1, glaucoma, and degenerative 
joint disease of the knees. 

In his December 2001 correspondence, the appellant maintained 
that he was housebound as a result of his two back surgeries.  
He reported that he is unable to bend forward and requires 
his wife's assistance to dress, particularly with respect to 
his socks and shoes.  The appellant indicated that he 
requires assistance from others with bathing and entering the 
tub or shower, toweling dry, and sitting on and arising from 
the commode.  He reported that he is unable to walk across 
the room or to the carport of his home. 

Analysis

The veteran's lay statements are considered to be competent 
evidence when describing features or symptoms of an injury or 
illness or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the appellant's assertions regarding the 
severity of his disabling conditions must be viewed in light 
of the objective medical evidence of record.

The evidence shows that the veteran is significantly disabled 
which is reflected in the grant of pension benefits.  His low 
back disorder requires that he use a Canadian Crutch in order 
to walk.  He has reported chronic low back and knee pain, and 
severe pain upon prolonged sitting or standing which prevents 
from being able to drive.  However, the recent VA examination 
shows that he is not bedridden and he reported that he was 
able to walk a half a kilometer with the crutch.  He was able 
to venture outside of the home.  Also, the examiner stated 
that his vision was fairly good.  The examination of the back 
showed no limitation of motion or deformity.  The evaluation 
further showed the appellant generally able to feed, bathe, 
and dress himself, attend to the needs of nature, and lived 
at home. Also, the evidence does not reflect that the veteran 
has a disability which is 100 percent disabling under the VA 
Schedule for Rating Disabilities. 

As recently indicated by the appellant, his wife does assist 
him in some daily activities and his ability to ambulate has 
reportedly decreased.  However, following a review of the 
evidence, the Board finds that the regulatory standard for 
eligibility for additional compensation based on the need for 
the aid and attendance of another person or on account of 
being housebound, which has been described in detail above, 
have not been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  


ORDER

Special monthly pension based upon the need for regular aid 
and attendance of another person or on account of being 
housebound is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

